Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 17/380863 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because as shown below, the claim language are very similar. 
App# 17360062
Ref. app# 17380863
1. A power seat operating device for a vehicle, the power seat operating device comprising: a switch module including a plurality of seesaw type switches, and configured to adjust a power seat to a desired position in a desired direction; a plurality of touch sensors embedded in each seesaw type switch of the plurality of seesaw type switches, and configured to each generate a sensing signal corresponding to an operation direction of the power seat when touched by a user; a main controller configured to determine the operation direction of the power seat, based on the sensing signals of the plurality of touch sensors; and a display configured to display an arrow visually informing the user of the operation direction of the power seat.
1. A device having a plurality of push button switches for operating a power seat of a vehicle, the device comprising: a switch module in which the plurality of push button switches for an input operation to drive the power seat to a target position and in a target direction are modularized; a plurality of touch sensors embedded in the plurality of push button switches and configured to indicate operating directions of the power seat; a main controller configured to determine an operating direction of the power seat according to a sensing signal from a touch sensor in which a touch sensing operation is performed among the plurality of touch sensors; and a display configured to display the operating direction of the power seat determined by the main controller as one arrow and visually guide a user.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wild, et al (US20160193976).
Regarding claim 1, Wild teaches a power seat operating device for a vehicle, the power seat operating device comprising: a switch module 123 including a plurality of seesaw type switches (1-3), and configured to adjust a power seat to a desired position in a desired direction; a plurality of touch sensors embedded in each seesaw type switch of the plurality of seesaw type switches, and configured to each generate a sensing signal corresponding to an operation direction of the power seat when touched by a user (the switch 123 has proximity sensors which prompt the display 5 to display the operation direction of the switch 123, see paragraph 57); a main controller 24 configured to determine the operation direction of the power seat, based on the sensing signals of the plurality of touch sensors (paragraph 62); and a display 5 configured to display an arrow visually informing the user of the operation direction of the power seat (Figs. 1-5).
Allowable Subject Matter
Claims 2-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art fails to teach or show, alone or in combination, the claimed switch wherein the plurality of switches having first, second, third, fourth fifth seesaw type switches, sixth push type and seventh rotary knob; and each switch having a different functionality that adjusts a different section of the power seat.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ujimoto and Takiguchi each teach a similar switch device. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976. The examiner can normally be reached 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED M SAEED/           Primary Examiner, Art Unit 2833